DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant's amendment, filed concurrently with the instant application on August 22 of 2019, has been entered.  No claim has been amended, cancelled, or added.  Claims 1-10 are still pending in this application, with claims 1 and 8 being independent.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment, per MPEP 606.01. Any changes to claim scope at time of allowance may also result in an additional title amendment.

At this time, the following title is suggested: Display Backlight Module With Sleeved Through Hole, and Manufacturing Method

Abstract
Applicant is reminded of the proper content, language and format of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains.  If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure.  If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement.  In certain patents, particularly those for compounds and compositions, wherein the process for making and/or the use thereof are not obvious, the abstract should set forth a process for making and/or use thereof.  If the new technical disclosure involves modifications or alternatives, the abstract should mention by way of example the preferred modification or alternative.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The 
Where applicable, the abstract should include the following:
(1) if a machine or apparatus, its organization and operation;
(2) if an article, its method of making;
(3) if a chemical compound, its identity and use;
(4) if a mixture, its ingredients;
(5) if a process, the steps.
Extensive mechanical and design details of apparatus should not be given.

The abstract of the disclosure is objected to because it fails to concisely describe the subject matter of applicant’s invention, uses phrases which could be implied, and repeats information given in the title.  Correction is required.  See MPEP § 608.01(b).

The Examiner respectfully suggests amending the originally filed abstract as indicated below.
ABSTRACT.	A backlight module; a reflective sheet[[,]]; a light guide plate[[,]]; an optical diaphragm set[[,]]; hole extending through the back plate, the reflective sheet, the light guide plate, and the optical diaphragm set; and adisposed in the hole, such thatthe hole. A display panel might be provided over the backlight module, with a light shielding adhesive between them.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the length of the sleeve sidewall and the depth of the perforation being the same (as defined in dependent claim 2) must be shown or the feature canceled from the claim.  No new matter should be entered.
Note that originally filed figures 1 and 3 disclose the length of the side wall 51 as being substantially equal to the combination of the depth of the perforation 6 extending through elements 1-4 and the thickness of double-sided tape 7.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Claim Objections
Claims 1-10 objected to because they appear to be narrative in form, or to use overly intricate or verbose language which might be considered unclear, and include many grammatical, syntax, and/or typographical errors. 
The cited deficiencies do not amount to indefinitiveness under 35 U.S.C 112(b), since, in light of the originally filed descriptions and drawings, the subject matter the applicant intended to define is readily apparent. However, appropriate correction is required to place the claims in proper form for allowance (see proposed claim amendment, below).

Proposed Claim Amendments
The Examiner respectfully suggests amending the claims as indicated below. The applicant is advised that, if the proposed amendments are accepted, all claims must be carefully reviewed to reflect and/or accommodate the new language.

a back plate; 
a reflective sheet disposed on the back plate; 
a light guide plate disposed on the reflective sheet; 
an optical sheet set disposed on the light guide plate; 
extending through the back plate, the reflective sheet, the light guide plate, and the optical sheet set; and 
a hollow sleeve provided in the perforation, the sleeve having a sleeve side wall around the perforation

CLAIM 2.	The backlight module as claimed in claim 1, further comprises and forming a ring shape around the sleeve side wall, wherein the length of the sleeve side wall is the same as a depth of the perforation.  

CLAIM 3.	The backlight module as claimed in claim 1, further comprising a sleeve margin arranged perpendicular and around the sleeve side wall, and a double-sided tape disposed between a sleeve margin 

CLAIM 4.	The backlight module as claimed in claim 1, wherein the sleeve sidewall has a shape and a dimension corresponding to a shape and a dimension of the perforation.  

CLAIM 5.	The backlight module as claimed in claim 1, a material selected from the group consisting of iron, aluminum, stainless steel, aluminum alloy, hard plastic, and an injection molded colloid.  

CLAIM 6.	The backlight module as claimed in claim 1, wherein the optical sheet set comprises: a diffusion sheet disposed on the light guide plate; a bottom brightness enhancement sheet disposed on the diffusion sheet; and an upper brightness enhancement sheet disposed on the bottom brightness enhancement sheet. 

CLAIM 8.	A manufacturing method of a backlight module, comprising the steps of: 
providing a back plate; 
manufacturing a reflective sheet on the back plate; 
manufacturing a light guide plate on the reflective sheet;
manufacturing an optical diaphragm set on the light guide plate; 
creating a perforation extending through the back plate, the reflective sheet, the light guide plate, and the optical sheet set; and 
manufacturing a hollow sleeve, and positioning the sleeve such that a sleeve side wall encircles the perforation

CLAIM 9.	The manufacturing method of the backlight module as claimed in claim 8, wherein the step of manufacturing the hollow sleeve comprises a pressing method, or an injection molding method.  

CLAIM 10.	The manufacturing method of the backlight module as claimed in claim 8, wherein [[a]]the step of positioning the hollow sleeve in the perforation comprises the steps of: 
attaching a double-sided tape on a side of the back plate away from the reflective sheet; and 
positioning the hollow sleeve in the perforation and attaching the hollow sleeve on the back plate with the double-sided tape.

Claim Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAN et al. (U.S. Pat. 10,473,844).

Regarding independent claim 1, as best understood, HAN et al. discloses a backlight module 100 (as seen in Figure 6) including a back plate 151 (as seen in Figure 6); a reflective sheet 170 (as seen in Figure 6) disposed on the back plate 151 110 (as seen in Figure 6) disposed on the reflective sheet 170 (as seen in Figure 6); and an optical diaphragm set 180 (as seen in Figure 6) disposed on the light guide plate 110 (as seen in Figure 6); wherein a perforation (hole through which element 10 extends, as seen in Figure 6) is disposed on the backlight module 100, the perforation sequentially penetrates through the back plate 151, the reflective sheet 170, the light guide plate 110, and the optical diaphragm set 180 (as seen in Figure 6); and a sleeve 190 (as seen in Figure 6) is sleeved in the perforation (as seen in Figure 6), the sleeve 190 is hollow (as seen in Figure 6), and a sleeve side wall (portion of element 190 extending parallel to element 10, as seen in Figure 6) encircles to form a backlight hole (as seen in Figure 5). 

Regarding dependent claim 2, as best understood, HAN et al. further discloses the sleeve 190 includes the sleeve side wall (portion of element 190 extending parallel to element 10, as seen in Figure 6), and a length of the sleeve side wall being same as a depth of the perforation (as seen in Figure 6); a sleeve margin (portion of element 190 extending perpendicular to element 10, as seen in Figure 6) perpendicular to the sleeve side wall (as seen in Figure 6), and the sleeve margin encircling the sleeve side wall in a ring shape (as seen in Figure 5). 

Regarding dependent claim 4, as best understood, HAN et al. further discloses a shape and a dimension of the sleeve side wall adapt to a shape and a dimension of the perforation (as seen in Figure 6). 

Regarding dependent claim 6, as best understood, HAN et al. further discloses the optical diaphragm 180 set includes a diffusion sheet disposed on the light guide 110 (see line 36 of column 6); a bottom brightness enhancement sheet disposed on the diffusion sheet (see line 37 of column 6); and an upper brightness enhancement sheet disposed on the bottom brightness enhancement sheet (see line 37 of column 6). 

Regarding dependent claim 7, as best understood, HAN et al. further discloses a display device 100/300 (as seen in Figure 6) including the backlight module 100, a display panel 300, and a light shielding adhesive 250/260 (as seen in Figure 6) between the backlight module 100 and the display panel 300 (as seen in Figure 6).

Regarding independent method claim 8, as best understood, HAN et al. discloses a manufacturing method of a backlight module 100 (as evidenced by Figure 6), comprising the steps of providing a back plate 151 (as evidenced by Figure 6); manufacturing a reflective sheet 170 on the back plate 151 (as evidenced by Figure 6); manufacturing a light guide plate 110 on the reflective sheet 170 (as evidenced by Figure 6); manufacturing an optical diaphragm set 180 on the light guide plate 110 (as evidenced by Figure 6); wherein a perforation (hole through which element 10 extends, as seen in Figure 6) is opened on the backlight module 100 (as evidenced by Figure 6), and the perforation sequentially penetrates through the back plate 151, the reflective sheet 170, the light guide plate 110, and the optical diaphragm set 180 (as seen in Figure 6); and manufacturing a sleeve 190 (as evidenced by Figure 6), making the sleeve 190 be sleeved in the perforation (as evidenced by Figure 6), the sleeve 190 is hollow (as evidenced by Figure 6), and a sleeve side wall (portion of element 190 extending parallel to element 10, as seen in Figure 6) encircles to form a backlight hole (as seen in Figure 5).

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over HAN et al. (U.S. Pat. 10,473,844).

Regarding dependent claim 3, as best understood, HAN et al. further discloses a double-sided tape 260 (as seen in Figure 6), and the sleeve 190 including a sleeve margin (portion of element 190 extending perpendicular to element 10, as seen in Figure 6).
HAN et al. fails to disclose the double-sided tape being attached specifically between a sleeve margin and the back plate 151. 
However, it has been long held by the courts that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide double-sided tape 260 of the patented backlight module 100 of HAN et al. between the sleeve margin and the back plate 151 to achieve 151 to one another.

Regarding dependent claim 5, as best understood, HAN et al. discloses all the limitations of the claim, as previously detailed, except a material of the sleeve including one of iron, aluminum, stainless steel, aluminum alloy, hard plastic, or injection molding colloid.  
However, the Examiner takes Official Notice of the use and advantages of iron, aluminum, stainless steel, aluminum alloy, hard plastic, or injection molded colloids, specifically for manufacturing elements of backlight modules, are old and well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to manufacture the sleeve 190 of HAN et al. of iron, aluminum, stainless steel, aluminum alloy, hard plastic, or injection molded colloids, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).  One would have be motivated to achieve the predictable result of providing the sleeve 190 with a material having properties as necessitated by a specific application.
	

Regarding dependent method claim 9, as best understood, HAN et al. discloses, explicitly or implicitly, all the limitations of the claims, as previously detailed, except a 
However, the examiner takes Official Notice of the use and advantages of pressing and injection molding processes, specifically for manufacturing sleeves, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known pressing or injection molding processes for manufacturing sleeve 190 in the patented backlight module 100 of HAN et al., to obtain the predictable result of manufacturing such sleeve 190 cheaply but with good dimensional precision. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent method claim 10, as best understood, HAN et al. discloses, explicitly or implicitly, all the limitations of the claims, as previously detailed, further disclosure a step of securing a display panel 300 to the backlight module 100 by attaching a double-sided tape 250/260 to one of the backlight module 100 or display panel 300, and then attaching to display panel 300 to the backlight module 100 using the double-sided tape 250/260.
HAN et al. fails to disclose the step of sleeving the sleeve 190 in the perforation including the specifics steps of attaching a double-sided tape on a side of the back plate 151 away from the reflective sheet 170; and sleeving the sleeve 190 in the perforation and attaching the sleeve 190 on the back plate 151 by the double-sided tape.
However, it has been long held by the courts that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
250/260 of the patented backlight module 100 of HAN et al. between the sleeve 190 and the back plate 151 to achieve the predictable result of securing such sleeve 190 and back plate 151 to one another.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hardesty (U.S. Pat. 2,831,453), Albinger, Jr. (U.S. Pat. 3,043,947), Zhang (U.S. Pat. App. Pub. 2014/0233258), Ishida et al. (U.S. Pat. App. Pub. 2016/0161664), Tsubokura et al. (U.S. Pat. 9,541,781), Ahn et al. (U.S. Pat. App. Pub. 2017/0153486), Yuki et al. (U.S. Pat. 9,778,411), Yuki et al. (U.S. Pat. 9,933,563), Kim (U.S. Pat. 10,288,919), Yuki et al. (U.S. Pat. 10,345,507), Yasunaga et al. (U.S. Pat. 10,670,917), and Yoshigaki (U.S. Pat. 10,996,389) disclose illumination devices including a back plate, a reflective sheet, a light guide plate, and a hole extending through the back plate, the reflective sheet and the light guide plate. Some further disclose a plurality of optical sheets disposed over the light guide plate, or a sleeve extending through the hole.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-2376.  The examiner can normally be reached on Monday-Friday from 9:00 A.M. to 6:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.

 

/ISMAEL NEGRON/Primary Examiner
Art Unit 2875